                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

                          * * * * * * * * * * * * * * * * * *

Matthew Fodness,

      Plaintiff,

      vs.                                           ORDER

U.S. Steel Corporation,                                  Civ. 21-928 (MJD/LIB)

                    Defendant.

                          * * * * * * * * * * * * * * * * * *

      This matter is before the Court on the Report and Recommendation by

United States Magistrate Judge Leo I. Brisbois dated April 26, 2021. [Doc. No. 3]

Plaintiff has filed an objection.

      Pursuant to statute, the Court has conducted a de novo review of the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, and in

consideration of the applicable law, the Court will adopt the Report and

Recommendation in its entirety.

      IT IS ORDERED:

      1. This matter is DISMISSED without prejudice; and
     2. Plaintiff’s application to proceed in forma pauperis, [Docket No. 2], is

        DENIED.

     LET JUDGMENT BE ENTERED ACCORDINGLY.




DATED: June 24, 2021                      s/Michael J. Davis
At Minneapolis, Minnesota                 Michael J. Davis
                                          United States District Court
